Citation Nr: 1715354	
Decision Date: 05/08/17    Archive Date: 05/22/17

DOCKET NO.  11-19 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for right leg/knee disability, claimed as secondary to service-connected left knee disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel

INTRODUCTION

The Veteran had active military service from September 1981 to September 1984, with subsequent reserve service.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2010 rating decision which the RO denied the Veteran's claim for service connection for a right leg condition as secondary to  service-connected left knee disability.  In June 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2011.  The RO then issued a supplemental statement of the case (SSOC) in May 2012.  In November 2011, the Veteran testified during a RO hearing before a Decision Review Officer (DRO).  The transcript of this hearing is associated with the record.  

In a July 2012 statement, the Veteran's representative confirmed the Veteran's desire for a Board hearing at the RO (Travel Board hearing).  The requested hearing was scheduled for a date in August 2012.  However, the record reflects that the Veteran failed to appear for the scheduled hearing, and has neither offered a reason for his failure to appear, nor requested that the hearing be rescheduled.  Accordingly, his request for a Board hearing has been deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2016).  

In February 2014, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development.  After completing the requested development, the AMC continued to deny the claim (as reflected in a September 2016 supplemental SOC (SSOC)), and returned  this matter to the Board for further appellate consideration.

As for the matter of representation, the Board notes that the Veteran was previously represented by a private attorney.  In October 2016, prior to certification of the appeal back to the Board, the private attorney withdrew representation.  38 C.F.R. §§ 14.631 (f)(1), 20.608(a) (2016).  Although there is no indication that the private attorney notified the Veteran of the withdrawal, in the October 2016 letter notifying the Veteran of certification of his appeal to the Board, VA also notified him  that he was unrepresented, and invited him to contact the RO if he wanted to receive information about appointing another representative.  To date, the  Veteran has not appointed another representative.  Therefore, the Board recognizes the Veteran as now proceeding pro se in this appeal.  

Although the Veteran previously had a paper claims file, this appeal is now fully being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  There is no evidence or allegation that the Veteran's current right knee disability had its onset in, or is otherwise medically related to, service.

3.  The weight of the competent, probative opinion evidence on the question of whether there exists a medical relationship between the right and left knee disabilities establishes that right knee disability was not caused or worsened by the Veteran's service-connected left knee disability.


CONCLUSION OF LAW

The criteria for service connection for right leg/knee disability, claimed as secondary to service-connected left knee disability, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

After a substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Pelegrini v. Principi, 18 Vet App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ).  See Pelegrini, 18 Vet. App. at 112 .  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA's notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In an October 2008 pre-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate his claim for service connection, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  Thus, the October 2008 letter meets the VCAA's  timing and content of notice requirements.

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the Veteran's claim, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to the matter on appeal.   Pertinent medical evidence associated with the claims file consists of private treatment records, VA treatment records, a February 2011VA examination report, a March 2012 VA examination report, and a September 2016 addendum opinion.  Also of record and considered in connection with the claim is the transcript of the Veteran's DRO hearing, along with various written statements by the Veteran.  The Board finds that no further AOJ action on this claim, prior to appellate consideration, is required.

As noted, the Veteran was afforded the opportunity to orally set forth his contentions during a November 2011 DRO hearing.  During the hearing, the issue on appeal was identified, and testimony was elicited regarding the Veteran's initial onset of symptoms, treatment, and whether there was any medical opinion evidence to support the claim.  Although the DRO did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission is harmless.  Following the hearing, the Veteran submitted a private medical statement, and additional development of the claim was subsequently undertaken, to include pursuant to the February 2014 remand, pursuant to which additional evidence was added to the record.  Thus, the hearing was legally sufficient.  See 38 C.F.R. § 3.103(c)(2) (2016); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Moreover, the Board finds that, as regards rhe February 2014 remand, the AOJ substantially complied with the prior remand directives, to extent possible, and that no further action in this regard is required.  See Stegall v. West, 11 Vet. App. 268  (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and  Dyment v. West, 13 Vet. App. 141, 146-47 (1999) aff'd, Dyment v. Principi, 287 F.3d 1377 (2002) (holding that further remand not necessary under Stegall where the Board's remand instructions were substantially complied with). Additional VA treatment records were obtained and associated with the claims file.   Although, via letter, the AOJ invited the Veteran to provide ,or provide additional information  and any necessary authorization pertaining, to any other records, to particularly include private treatment records, the Veteran did not respond.  Also, as discussed above, the requested addendum opinion was obtained, and the Board finds that such opinion is substantially responsive to the remand instructions.  Furthermore, as directed, after receipt of the additional evidence, the AOJ adjudicated the claim, as reflected in the September 2016 SSOC.   

In summary, the duties imposed by the VCAA have been considered and satisfied.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Therefore, there is no prejudice to the Veteran in the Board proceeding to a decision on the claim,  at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc. , 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Factual Background

Service treatment records are negative for complaints, findings, or diagnoses regarding the right knee.

Post-service medical evidence includes VA treatment records dated from February 2002 to July 2012.  In December 2002, the Veteran sought treatment for his right knee in which the Veteran rated his pain as a seven on a scale of zero to ten.  The Veteran described his pain as sharp, dull, and throbbing.  The Veteran explained that he had the pain for one week and it was on the right side of his right knee.  The Veteran further explained that the pain affected his sleep and his mood.  The Veteran reported that he injured his knee while he was moving a desk when his left knee "gave out" causing the Veteran to nearly fall and sustaining a strain to his right knee.  The Veteran further reported that he felt that he tore something in his knee.  The examiner noted that the right knee was swollen and tender.

In December 2003, the Veteran was afforded a VA examination for his service connection claim for left knee disability.  The examination primarily focused on the Veteran's left knee, however, during the examination, the Veteran also complained about pain in his right foot and his right knee.  The examiner noted that the right knee was not swollen and it was not tender to palpation.  The examiner diagnosed the Veteran's right knee with minimal degenerative joint disease.

In March 2005, the Veteran sought treatment for his left knee.  During the treatment, the clinician noted that the Veteran exhibited right knee pain.  The clinician did not further examine the right knee. 

In February 2011, the Veteran was afforded a VA examination.  The examiner noted that he reviewed the Veteran's claims file.  The Veteran reported that he had right knee pain, which he attributed to his right knee compensating for his left knee after the September 2008 total left knee replacement surgery.  The examiner noted that the weight-bearing joint affected the Veteran's gait due to poor propulsion.  It was noted that there was no other evidence of abnormal weight bearing or loss of a bone or any part of a bone.

On examination, the Veteran's right knee active flexion was limited to 120 degrees and right knee extension was found to be normal.  The examiner noted that that there was objective evidence of pain with active motion on the right side.  The examiner also found that there was objective evidence of pain following repetitive motion; however, there were no additional limitations after three repetitions of range of motion.  The examiner noted that there was no joint ankylosis.  It was noted that the Veteran's knee clicks or snaps, but no grinding, instability, patellar or meniscus abnormality, other tendon or bursa, or other knee abnormality was found.  The examination included April 2010 VA Magnetic resonance imaging (MRI) of the right knee.  The MRI  revealed a small linear tear of the posteromedial meniscus extending to the inferior surface with small joint effusion.  The MRI also revealed an increased signal in the anterolateral meniscus, which was noted to be  degenerative in nature.  The cruciate ligaments were found to be intact with a small ganglion cyst along the posterior aspect of the ACL. 

The examiner diagnosed posterior meniscal tear of the right knee.   He noted this disorder e has significant effects on the Veteran's occupational activities as it causes decreased mobility and pain.  The examiner opined that the Veteran's right knee disability is not caused by or a result of total left knee replacement.  He further stated that there is no evidence that the Veteran's right knee meniscus tear is the result of the left knee replacement.  The examiner reasoned that there is no evidence as to the source or cause of the meniscus tear in the right knee and that a review of the medical literature revealed the cause of a meniscus tear to usually be either traumatic or degenerative.  The examiner further explained that a traumatic injury of the meniscus is usually caused by a twisting injury and that there was no evidence in the record that the Veteran suffered a traumatic right knee injury because of the total left knee replacement.  The examiner also found no evidence of degenerative changes to the right knee because of the left knee replacement.

In a December 2010 letter submitted by the Veteran's  attorney in  January 2012, a private clinician noted that because of the total left knee replacement, the Veteran has developed compensatory pain in the right knee, which made it difficult for the Veteran to sit.  The clinician opined that the Veteran's right knee disability is secondary to the problems caused by the Veteran's left knee.  The clinician reasoned that the Veteran has a very abnormal gait pattern, which caused pain in the Veteran's right knee.  The clinician further reasoned that the Veteran could not bear weight fully on the left knee because the knee does not fully straighten, and therefore, it forces the Veteran to stand with more weight on the right knee. 

In February 2012, the Veteran was afforded an additional VA examination.  The examiner noted that the Veteran's claims file and medical records were reviewed.  The Veteran reported experiencing flare-ups that were caused by movement.  The examiner opined that the Veteran's right knee disability was less likely than not, proximately due to or the result of his total left knee replacement, particularly from the altered gait resulting from the left knee disability.  The examiner reasoned that the Veteran's contention that the gait abnormality from the left knee disability resulting in a right knee disability was not supported by any biomechanics known to the examiner.  The examiner explained that the Veteran's gait is worsened because the Veteran ambulates with an improper cane that is too short for the Veteran and requires him to lean forward and down.  The examiner noted that such a forward slanting gait would actually take the load off of the right knee that would in turn result in less stress on the knees.  The examiner opined that in order for the Veteran to be injured by a gait abnormality, the Veteran would have to be walking fast, which would cause increased stress on the joint, instead of the Veteran's slow and forward leaning gait.

On examination, range of motion testing of the  right knee revealed flexion limited to 135 degrees, with no objective evidence of painful motion.  Extension, to zero, was noted to be normal..  The Veteran was able to perform repetitive-use testing with three repetitions without additional limitation in range of motion of the knee.  The examiner noted that the Veteran had functional loss of the knee due to swelling in the right knee.  The Veteran did not have tenderness or pain to palpation in the right knee.  Muscle strength testing revealed 5/5 normal strength in the right knee.  Anterior cruciate and posterior cruciate ligaments were intact with Lachman maneuver.  The medial meniscus and lateral meniscus were intact with McMurray maneuver.  

In February 2014, the Board found that the February 2012 VA opinion  was inadequate and again remanded the claim on appeal  to the AOJ.  The Board reasoned that on the question of secondary service connection, the examiner's phrase "proximately due to or the result of" was unclear as to whether the examiner was addressing only causation, or whether the opinion encompassed both causation and aggravation.  The Board directed the AOJ for an addendum opinion addressing whether the Veteran's right knee disability was aggravated by the service-connected left knee disability. 

In a September 2016 addendum opinion, the examiner still used the phrase "proximately due to or the result of" to conclude that the Veteran's right knee disability was not caused by the service-connected left knee disability.  However, the examiner answered a series of questions in the examination report under a section titled "Medical Opinion for Aggravation of a Nonservice-Connected Condition by a Service-Connected Condition."  In that questionnaire, the examiner answered that he was able to determine a baseline level of severity of the claimed condition based upon medical evidence following aggravation by the service-connected left knee disability.  The examiner than described the baseline level of severity as the right knee meniscal tear and degenerative joint disease.  The examiner then answered that the current severity of the right knee is greater than the baseline but that the Veteran's right knee is not at least as likely as not aggravated beyond its natural progression by the service-connected left knee. 

III. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases to include including arthritis (degenerative joint disease), shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service (10 percent and one year, respectively, for a psychosis), even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

The United States Court of Appeals for the Federal Circuit has  clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As noted, arthritis is among the diseases listed in section 3.309(a).

Under 38 C.F.R. § 3.310(a), service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310 (2016).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
Considering the pertinent evidence of record in light of the governing legal authority, the Board finds that the claim on appeal must be denied.

At the outset, the Board points out that, in this case, the Veteran does not contend and the evidence does not reflect, any  in-service complaints, findings, or diagnoses pertaining to the right knee.  While service treatment records show that the Veteran suffered an injury to the left knee, these records are negative with regard to complaints pertaining to the right knee.  There also is no evidence or allegation that right knee disability was manifested during the first post-service year, that the Veteran experienced continuity of right knee symptoms during and since service, or that the right knee disability manifested years post service is otherwise medically-related to service. 

Rather, in this case, the Veteran has asserted his entitlement to service connection for right knee disability as secondary to his service-connected left knee disability.  In this regard, he has asserted that, following his September 2008 total left knee replacement, which altered his gait, additional weight was placed on the right knee, which led to the current disability.  Consistent with such assertions, the claim has been developed as one for secondary service connection.

As noted, post-service VA treatment records document complaints of pain and injury to the right knee as early as December 2002.  Thereafter, VA treatment records report the Veteran's complaints of knee pain in December 2003 and March 2005.  

The Board notes that the record contains conflicting medical opinions on the question of whether the Veteran's current right knee disability is related to his service-connected left knee disability.  As noted above, in a  Decision 2010 letter, a private clinician stated that it was "as likely as not, [the Veteran's] current difficulties with his right knee are secondary to the problems he has in his left knee."  On the other hand, the February 2011 opinion, the March 2012 opinion, and the September 2016 addendum opinion each reflect the conclusion  that the Veteran's current right knee disability is less likely than not related to the service-connected left knee.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  See also Obert v. Brown, 5 Vet. App. 30 (1993); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

While the December 2010 comment by a private clinician indicates that the Veteran's right knee condition is related to his service-connected left knee condition, the opinion is rather conclusory.  Also, there  is no indication that the author reviewed the claims file.  While failure to review the claims file is not fatal to the opinion (see Nieves-Rodriguez, 22 Vet. App. at 304), consideration of the relevant history is a factor in assessing the probative value of medical opinions.  Significantly,  moreover, here, the clinician did not specify how the two disabilities are related-i.e., whether the relationship is one of causation or aggravation, consistent with 38 C.F.R. § 3.310(a). 

By contrast, the February 2011 VA examiner opined that the Veteran's right knee disability is not caused by or the result of total left knee replacement.  The examiner elaborated that the meniscus tear in the Veteran's knee could only be caused by a traumatic injury, which is usually a twisting injury, or by degenerative changes, and the examiner opined that the there was no evidence of either occurring as a result of the left knee replacement.  The Board notes that the February 2011 examiner rendered this opinion after thoroughly reviewing the claims file, service medical records, post-service VA treatment records, and examining the Veteran.  

Consistent with the prior examiner's opinion, the March 2012 VA examiner opined that the Veteran's right knee condition did not originate during the Veteran's military service and is not caused by the Veteran's service-connected left knee condition.  Significantly, this examiner highlighted that the Veteran contended he did not suffer from right knee problems prior to his total left knee replacement in September 2008.  The examiner further explained in great detail that the record revealed that the Veteran sought medical treatment after injuring his right knee in December 2002.  The December 2002 treatment record shows that the Veteran reported that he injured his right knee while moving furniture and that he was in significant pain that affected his sleep and mood.  The Veteran reported to the clinician that he thought he tore something in his knee.  Furthermore, the March 2012 VA examiner opined that the Veteran's gait abnormality from his left knee disability resulting in a right knee disability is not supported by known biomechanics.  The examiner further stated that the Veteran's reliance on a cane takes the additional weight off the right knee, which made it even less likely that the left knee disability caused a right knee disability. 

Similarly, in September 2016 addendum opinion, the VA examiner opined that the Veteran's right knee disability is not caused secondary to or permanently aggravated by the Veteran's service-connected left knee condition.  The examiner again repeated the belief from March 2012 examination that the left knee disability causing or aggravating a right knee disability beyond a natural course of progression is biomechanically incorrect and has been disproven in the orthopedic and occupational medicine literature.

Although the February 2011 and March 2012 opinions were previously not deemed sufficient, alone, to resolve the claim, considering those opinions along with the September 2016 addendum, the Board finds that, collectively, the VA opinions are  thorough, and provide clearly stated, fairly extensive rationale.  Each opinion provider reviewed the Veteran's claims file, which includes the Veteran's service treatment records, post-service VA treatment records, and the Veteran's lay statements, and collectively, address the questions pertaining to the existence of a secondary relationships.    Thus, these opinions-particularly, the most recent, September 2016 opinion, buttressed by the February 2011 and March 2012 opinions -are deemed more persuasive than the cursory and  unsupported December 2010 private medical statement.   As no other competent evidence has been presented or identified to support the claim-despite the fact that the Veteran has been given a number of opportunities to do so-the Board cannot find that the evidence weighing for and against a secondary relationship between the right and service-connected nee disabilities is relatively evenly balanced. 

In short, the most persuasive medical  opinions to address the etiology of current right knee disability preponderate against the Veteran's claim.

Furthermore, to whatever extent the Veteran attempts to establish, on the basis of his own assertions, that there exists a medical relationship between current right knee disability and his service-connected left knee disability, such attempt must fail.  Matters of diagnosis and etiology of the complex disabilities such as that  at issue here are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), the specific matter of the etiology of the Veteran's  right knee disability is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer). Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, service connection for right knee a right leg/knee disability,  claimed as secondary to service-connected left knee disability, must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for right leg/knee disability, claimed as secondary to service-connected left knee disability, is denied



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


